 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   JUDY DONATELL, individually; JUDY                         Case No. 2:15-cv-02334-RFB-PAL
     DONATELL, as Special Administrator of the
 8   Estate of ANGELA DAWN DONATELL,
     deceased; JUDY DONATELL, as the Guardian                                ORDER
 9   Ad Litem for X.M., a minor, under 14 years of
     age,
10
                         Plaintiff,
11
             v.
12
     THE CITY OF LAS VEGAS, a political
13   subdivision of the state of Nevada, et al.,
14                      Defendants.
15          Before this Court is Plaintiff’s Amended Petition and Application for Order for
16   Compromise of Minor’s Claim. ECF No. 155.
17          Plaintiff, Judy Donatell, is the grandmother and Guardian ad Litem to Minor X.M. and the
18   Special Administrator of the Estate of Angela Dawn Donatell, X.M.’s mother. On September 18,
19   2015, Plaintiff filed a complaint arising from the allegedly preventable death of Angela Donatell
20   while she was in custody at the City of Las Vegas Detention Facility under a contract with the City
21   of Las Vegas.
22          The Court considered two motions for summary judgment on March 2, 2018. ECF No.
23   141. The Court denied the motion as to the deliberate indifference claim against Defendants City
24   of Las Vegas, Amy Perez, Anne Buen, Dennis Miles, and Norma Alicia-Carpio and as to the
25   excessive force claim against Defendants M. Bunnell, Amanda Chalmers, Tracey Valenzuela, and
26   Dennis Miles. The Court granted the motion as to all other claims and Defendants.
27          The parties reached a global settlement on December 13, 2018 at a settlement conference
28   before Magistrate Judge Peggy A. Leen. ECF No. 149. The Court has a duty to “conduct its own
 1   inquiry to determine whether the settlement serves the best interests of the minor.” Robidoux v.
 2   Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011) (quoting Dacanay v. Mendoza, 573 F.2d 1075,
 3   1080 (9th Cir. 1978). The Court has reviewed the terms of the global settlement and finds that it
 4   is fair and reasonable to minor X.M. in light of the remaining claims and recovery in similar cases.
 5
 6          Therefore,
 7          IT IS ORDERED that Plaintiff’s Amended Petition and Application for Order
 8   for Compromise of Minor’s Claim (ECF No. 155) is GRANTED.
 9          IT IS FURTHER ORDERED that the calendar call set for March 6, 2019 and the jury
10   trial set for March 11, 2019 are VACATED. The Clerk of Court is instructed to close this case.
11
12          DATED: January 15, 2019.
13                                                        ____________________________
                                                          RICHARD F. BOULWARE, II
14
                                                          United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
